In the United States Court of Federal Claims
                                    OFFICE OF SPECIAL MASTERS
                                             No. 13-022V
                                         (Not to be published)


*************************
                            *
AUSTIN DIXON,               *
                            *                                   Filed: November 23, 2015
                Petitioner, *
                            *
          v.                *                                   Hepatitis A (“hep A”) Vaccine;
                            *                                   Meningococcal (“Menactra”) Vaccine;
SECRETARY OF HEALTH AND     *                                   Guillain-Barré Syndrome (“GBS”);
HUMAN SERVICES,             *                                   Attorney’s Fees and Costs
                            *
                Respondent. *
                            *
*************************

Ronald Homer, Conway, Homer & Chin-Caplan, P.C., Boston, MA, for Petitioner.

Ryan Pyles, U.S. Dep’t of Justice, Washington, D.C., for Respondent.

            DECISION GRANTING ATTORNEY’S FEES AND COSTS AWARD1

        On January 10, 2013, Tina Dixon and Jerry Dixon, as parents of their minor child A.D.,
filed a petition seeking compensation under the National Vaccine Injury Compensation Program.2
Thereafter, A.D. reached the age of majority and became the formal Petitioner in this case.
Petitioner alleges that he suffered from Guillain-Barré syndrome as a result of receiving the
hepatitis A and meningococcal vaccinations on February 12, 2010.

1
  Because this decision contains a reasoned explanation for my action in this case, it will be posted on the website of
the United States Court of Federal Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347,
§ 205, 116 Stat. 2899, 2913 (Dec. 17, 2002 (current version at 44 U.S.C. § 3501 (2014)). As provided by 42 U.S.C. §
300aa-12(d)(4)(B), however, the parties may object to the inclusion of certain kinds of confidential information. To
do so, Vaccine Rule 18(b) provides that each party has 14 days within which to request redaction “of any information
furnished by that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would constitute a clearly
unwarranted invasion of privacy.” Vaccine Rule 18(b). Otherwise, the decision will be available to the public. Id.

2
 The Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat.
3755 (codified as amended, 42 U.S.C.A. ' 300aa-10 – 34 (2012)) [hereinafter “Vaccine Act” or “the Act”]. Individual
sections references hereafter will be to ' 300aa of the Act.
         Respondent conceded entitlement in the matter, and then the parties filed a stipulation to
damages, which was reduced to a judgment on April 17, 2015 (ECF No. 66). Thereafter
Petitioner’s counsel filed an application for fees and costs, amending that application on October
13, 2015 (ECF No. 72).3 Petitioner requests an award of fees and costs for his counsel in this case
– the law firm of Conway, Homer & Chin-Caplan, PC [the “Homer Firm”] – in the total amount
of $51,696.22. (ECF No. 72). This sum reflects attorney’s fees of $42,844.00, plus costs of
$8,852.22. ECF No. 72, Tabs A and B. In addition, pursuant to General Order No. 9, Petitioner
has filed a signed notice (ECF No. 70) stating that he did not personally incur any out-of-pocket
litigation expenses in proceeding on the petition.

        Respondent filed a document responding to the original fees application on October 2, 2015
(ECF No. 71). In it, she incorporated by reference objections she has raised in parallel cases4 also
featuring disputes about the proper hourly rate to be awarded the Homer Firm, but deferred to my
discretion the resolution of the present fees application.

         As Respondent is aware, in a recent fees decision, McCulloch v. Sec’y of Health & Human
Servs., No. 09-293, ECF No. 148 (Fed. Cl. Spec. Mstr. Sept. 1, 2015), reconsid. den’d, ECF No.
151 (Fed. Cl. Spec. Mstr. Sept. 21, 2015), Special Master Gowen extensively considered
appropriate hourly rates for the Homer Firm attorneys in Vaccine Program cases, based on (i) the
prevailing rate for comparable legal work within the forum of Washington, D.C.; (ii) the prevailing
rate for cases in the Vaccine Program; (iii) the experience of the attorney both generally and within
the Vaccine Program more specifically; (iv) the quality of their work; and (v) their reputation in
the legal community and the community at large. Although (by invoking arguments made in a
different case) Respondent lodges some objection to the hourly rates requested herein, in light of
McCulloch she declines to further litigate the matter. Respondent further indicated that “nothing
contained in this response should be construed as an admission, concession, or waiver by
respondent as to any of the matters raised by the instant Fee Application, including but not limited
to, the hourly rates requested, the number of hours requested, and other litigation related costs”




3
  Petitioner’s original fees and costs application was filed on September 18, 2015 (ECF No. 69). Petitioner filed an
amended version of the application in October in order to take into account relevant legal developments (as discussed
herein in more detail) regarding the proper rates to be paid to the attorneys in this case. It is the amended version that
fully states Petitioner’s fees and costs request.
4
 In particular, Respondent references arguments made in the separate fees dispute in the case Dolloff v. Sec’y of
Health & Human Servs., No. 13-731V. In Dolloff, I considered the rates requested by the Homer Firm, and despite
Respondent’s objections, accepted the reasoning and rates established in a different matter. Dolloff v. Sec’y of Health
& Human Servs., No. 13-731, slip. op., at *3 (Fed. Cl. Spec. Mstr. Nov. 23, 2015) (citing McCulloch v. Sec’y of Health
& Human Servs., No. 09-293V, 2015 WL 5634323 (Fed. Cl. Spec Mstr. Sept. 1, 2015), reconsid. den’d, 2015 WL
6181910 (Fed. Cl. Spec. Mstr. Sept. 21, 2015)).


                                                            2
(Id. at 2, fn. 1), but did not actually raise any objection in her response to the number of hours
billed by petitioner’s counsel or to any of the costs attributed to either petitioner or her counsel.5

         The Vaccine Act permits an award of reasonable attorney’s fees and costs to prevailing
petitioners. Section 300 aa-15(e). I find the reasoning of McCulloch persuasive as to the proper
hourly rates to be applied to the work of Homer Firm attorneys, and see no independent reason in
the file to limit the award, either because the hours expended were unreasonable or on any other
basis. I approve the requested amount for attorney’s fees and costs as reasonable.6

        Accordingly, an award should be made in the form of a check in the amount of $51,696.22,
representing attorney’s fees and costs, payable jointly to Petitioner and Petitioner’s counsel,
Conway, Homer & Chin-Caplan, PC. In the absence of a motion for review filed pursuant to RCFC
Appendix B, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of this decision.7



    IT IS SO ORDERED.

                                                                          /s/ Brian H. Corcoran
                                                                            Brian H. Corcoran
                                                                            Special Master




5
 Respondent raised specific objections in Dolloff. Dolloff, ECF No. 35. While Respondent references those arguments,
she does not indicate any specific reason for cutting the hours in this case. I am not obligated to engage in a line-by-
line analysis of the billing record, and do not see any reason to reduce the number of hours billed in this case. Saxton
v. Sec’y of Health & Human Servs., 3 F.3d 1517, 1521-22 (Fed. Cir. 1993) (approving the special master's elimination
of fifty percent of the hours claimed).
6
  I have in other cases reduced hours billed for fees related to fees disputes given the overlap between this case and
the similarly-situated case of McCulloch, among others. However, the total time billed for litigating this fees dispute
is .9 hours. Given the modest amount billed for this issue (less than one hour), I will allow Petitioner’s counsel to
recover for this work.
7
  Pursuant to Vaccine Rule 11(a), the parties may expedite entry of judgment by filing a joint notice renouncing their
right to seek review.

                                                           3